WILLARD BARTLETT, J.
The appellant, a judgment creditor of the Hobby Bottling Company, denies the validity of the mortgage in suit on the ground that it was a mortgage of personal property only, and had not been refiled as required by law. The mortgaged property included a leasehold interest in real estate in Westchester county for a term of 10 years. This is a chattel real, covered by the statute concerning the record of conveyances of real estate. State Trust Co. v. Casino Co., 19 App. Div. 344, 46 N. Y. Supp. 492. The term “real property,” as used in the real property law (Laws 1896, p. 607, c. 547, § 240), includes chattels real except a lease for a term not exceeding three years. Having in mind this definition, the mortgage under con*483sideration appears to fall within the purview of section 91 of the lien law, which took effect on September 1, 1897, the mortgage having been executed on June 35, 1900. That section reads as follows:
“Mortgages creating a lien upon real and personal property, executed by a corporation as security for the payment of bonds issued by such corporation, or by any telegraph, telephone or electric light corporation, and recorded as a mortgage of real property in each county where such property is located, or through which the line of such telegraph, telephone or electric light corporation runs, need not be filed or refiled as chattel mortgages.” Laws 1897, p. 536, c. 418.
Referring, as this enactment does, to “mortgages creating a lien upon real and personal property,” which shall in each instance be “recorded as a mortgage of real property in each county where such property is located,” it would seem tolerably clear that it applies to mortgages covering anything which is defined as real property in the real property law, which deals with the whole subject of recording conveyances. In this view, which we think is correct, it was sufficient to record the mortgage in Westchester county, as was done, and it was not necessary to file it or refile it as a chattel mortgage. The judgment should be affirmed.
Judgment affirmed, with costs. All concur, except HOOKER, J., not voting.